The Court.
The Court below rendered judgment, that the defendant draw his warrant for the amount of an interest coupon on a bond issued under the Act of April 4, 1864. (Stat. 1863-4, p. 344.) We are of opinion that none of the matters presented on behalf of defendant are sufficient to justify the withholding of the warrant. The act above referred to pledged the faith of the State to the payment to the holder of the bonds mentioned therein of such interest as is involved in this action.
Judgment affirmed.